Citation Nr: 0836266	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 25, 
1974 to July 28, 1974.  
In June 1974, the veteran was placed on the Temporary 
Disability Retirement List (TDRL).  There is no evidence that 
he was ever recalled to active duty after placement on TDRL 
in June 1974.  Subsequently, he was permanently retired from 
service in July 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

As support of his claim, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in January 2008.  The transcript of the hearing 
is associated with the claims folder and has been reviewed.  
At the time of the hearing, the veteran submitted additional 
evidence.  The submission of such evidence was accompanied by 
a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2007).

  
FINDINGS OF FACT

1.  The veteran currently has a bilateral knee disorder, 
diagnosed as degenerative joint disease (DJD) in both knees. 

2.  There is probative evidence of an injury in both knees 
during service that was acute and transitory and resolved 
without residuals.

3.  There is probative medical evidence against a link 
between the veteran's current bilateral knee disorder and his 
period of active military service.




CONCLUSION OF LAW

The veteran's bilateral knee disorder, diagnosed as DJD, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in May 2006.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his service-connection claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the May 2006 letter from the RO further advised 
the veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the May 2006 VCAA notice letter 
prior to the July 2006 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), all relevant VA 
treatment records, and afforded him a VA examination in 
February 2007 in connection with his claim.  Moreover, the 
veteran was given an opportunity to provide testimony at a 
January 2008 videoconference hearing before the undersigned 
VLJ.  He, his wife, and his representative also have 
submitted statements.  Finally, in July 2006, the veteran 
indicated in his VCAA notice response that he had no more 
evidence to submit in connection with his claim.  Therefore, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been obtained, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that he injured both of 
his knees while in basic training during service and that his 
current bilateral knee disorder resulted from that in-service 
injury.  See notice of disagreement (NOD) dated in August 
2006 and videoconference hearing transcript dated in January 
2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran underwent a VA examination 
in February 2007 and was assessed with DJD in both knees.  
The February 2007 VA examiner noted that the veteran 
presented walking with bilateral walking crutches with a 
normal gait, and examination of the knees revealed 
degenerative changes in both knees without swelling, redness, 
or tenderness.  The patella tendons were not tender to 
palpation in both knees and there was no evidence of 
inflammation of the tendons.  Ligaments were tight in both 
knees to stress testing in all directions without evidence of 
ligament laxity.  Patellae tracked normally bilaterally with 
moderate crepitus.  There was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or functional impairment following repetitive stress 
testing.  Prior to the February 2007 VA examination, VA 
rheumatology and orthopedic clinic reports also show 
assessments of DJD in the knees with calcific tendinosis of 
patellar tendons bilaterally and degenerative changes in the 
knees.  See VA orthopedic clinic report dated in November 
2005, VA rheumatology clinic report dated in December 2005, 
and magnetic resonance imaging (MRI) report dated in February 
2006.  Thus, there is sufficient evidence of a current 
bilateral knee disorder.

In-service, there is evidence that the veteran suffered an 
injury in both knees during in March 1974.  See Medical Board 
report dated in June 1974.  At the time, the veteran noted 
the onset of pain, swelling, and stiffness in his right knee, 
subsequently had limitation of motion, and was placed on 
light duty and removed from the usual rigors of basic 
training.  However, the symptoms of his right knee 
progressed, and he experienced swelling and aching of both 
knees and multiple proximal interphalangeal and 
metacarpophlangeal joints and aching of his wrists and 
swelling of his ankles.  In March 1974, he was admitted to 
the sick list of the Naval Regional Medical Center in San 
Diego, California, with an admission diagnosis of probable 
rheumatoid arthritis.  However, X-ray results of the knees 
were entirely normal.  In May 1974, the veteran's diagnosis 
was changed to polyarthritis of undetermined etiology that 
did not exist prior to service and was incurred in the line 
of duty.  The veteran was ultimately found unfit for service 
and placed on TDRL.  Given the documentation of the veteran's 
injury and diagnosis in service, the Board finds that there 
is sufficient evidence of an in-service injury or knee 
disorder.

However, post-service, there is no evidence of any knee 
problems or disorder until 2005.  In this regard, the veteran 
underwent an orthopedic examination in January 1975, shortly 
after his medical discharge from the service, at which time 
X-ray results revealed that the veteran's knees were normal 
and found no evidence of any type of bone or joint disease or 
disability.  See VA orthopedic examination report dated in 
January 1975.  A follow-up examination in December 1975 also 
found no limited motions, synovial thickening or effusion, no 
instability, and no tenderness in the left knee, but some 
tenderness in the right knee.  Impression at the time was 
right knee pain with no evidence of synovial inflammation.  
See VA examination report dated in December 1975.  
Significantly, although the RO granted service connection for 
arthritis with a noncompensable disability rating in a 
February 1975 rating decision, service connection for 
arthritis was severed in a September 1976 rating decision, 
after the veteran's in-service diagnosis of polyarthritis was 
found to be an unmistakable error.  See Compensation and 
Pension memorandum dated in September 1976.  Further, 
following the examination in December 1975, there is no 
medical evidence of any knee problems or disorder until 2005, 
when the veteran was assessed with bilateral patellar tendon 
calcific enthesopathies.  See VA treatment record dated in 
October 2005.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of arthritis of 
the knees or other chronic disease within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  

The veteran also contends that he has had continuity of 
symptomatology since service; however, there is no evidence 
of any non-chronic knee disorder in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  As already mentioned, 
there is no evidence of complaints, treatment, or diagnosis 
of a knee disorder until 2005, more than 30 years after 
separation from active service.  Moreover, although the 
veteran is competent to report experiencing worsening knee 
pain and swelling since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of a knee disorder until decades after 
discharge.  

As to a nexus between the veteran's current bilateral knee 
disorder and his active military service, the findings of the 
February 2007 VA examiner provide strong evidence against the 
claim, noting that the veteran's "main problems are related 
to degenerative arthritis of the...knees from aging and 
occupational stresses over the years and in no way related to 
his remote brief episode of inflammatory arthritis" in 
service.  See VA examination report dated February 2007.  The 
examiner further noted that laboratory and X-ray results were 
consistent with osteoarthritis and not inflammatory 
arthritis, and that the examination did not show any evidence 
of enthesopathy (inflammation) of the knees.  The examiner 
concluded that the veteran's arthritis as diagnosed in 
service was inflammatory arthritis of a brief nature from an 
unknown etiology and that had completely resolved itself, as 
confirmed by the January 1975 and December 1975 examinations.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced worsening pain, swelling, 
and other symptoms in his knees over time, he is not 
competent to render an opinion as to the medical etiology of 
his current bilateral knee disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






ORDER

Service connection for bilateral knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


